[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 163 
When Flemming gave a bill of sale to the defendants covering the property in question, he had never been in the possession thereof and he had no title thereto that he could transfer to another. Where one takes title simply to secure himself against loss as surety upon a bond, he has no interest that he can sell until after a breach in the condition of the bond. His title is both personal and contingent, and by an assignment before the contingency named has happened, he parts with his security without transferring any right to his assignee.
Under the circumstances of this case, Flemming's transfer was simply a formal waiver of his security and left the plaintiffs at liberty to dispose of the property as they saw fit.
The rights of Mr. Dazian, therefore, depend upon the verbal arrangement between himself and the plaintiffs. That agreement *Page 165 
as the jury is presumed to have found upon a conflict of evidence, was that the costumes were to be placed in the possession of Dazian, who was to sell them on commission, but no sale was to be made until the price was submitted to and approved by the plaintiffs. The sale was to be made for the benefit of the plaintiffs, but the proceeds were to be applied upon certain debts which they were owing to the defendants and others. It was also a part of the arrangement that the goods were to be assigned to the defendants in order to avoid trouble from creditors, but this was not done otherwise than as has been stated.
As Mr. Dazian sold without the knowledge or approval of the plaintiffs, the question arises, whether an agent, intrusted with property to sell at a price to be approved by his principal, is liable for conversion if he sells without such approval.
In Syeds v. Hay (4 T.R. 260), where the owner of goods on a vessel, moored at a certain wharf, directed the captain not to land them on that wharf, but he did so supposing that the wharfinger had a lien upon them for wharfage, it was held that the captain was liable in trover, upon the principle that it is a conversion for one who is intrusted with the goods of another, to put them into the hands of a third person contrary to orders.
In Sarjeant v. Blunt (16 J.R. 73), it was held that an agent who sold for $300 a chronometer deposited with him for sale at not less than $500, was guilty of breach of trust, but not of conversion.
These leading authorities, and the apparent conflict in principle that they represent, were, with many other cases, reviewed by this court in Laverty v. Snethen (68 N.Y. 522). The facts in that case were that an agent, with authority to negotiate a note, but not to let it go out of his reach without receiving the money, intrusted it to a third person, who promised to get it discounted and return the money, but who after procuring the discount kept the avails. It was held that the act of the agent in permitting the note to go out of his possession was an unlawful interference therewith and constituted *Page 166 
a conversion. The difference between that class of cases where certain acts were held to constitute a conversion and that class where certain other acts were held to constitute simply a breach of duty was noticed and the distinction pointed out that in the latter the agent did nothing but what he was authorized to do.
The court, through CHURCH, Ch. J., said: "He had a right to sell and deliver the property. He disobeyed instructions as to price only and was liable for misconduct, but not for conversion of the property, a distinction which, in a practical sense, may seem technical, but it is founded probably upon the distinction between an unauthorized interference with the property itself and the avails or terms of sale. At all events the distinction is fully recognized and settled by authority. * * * The result of the authorities is that if an agent parts with the property, in a way or for a purpose not authorized, he is liable for a conversion; but if he parts with it in accordance with his authority, although at a less price, or if he misapplies the avails or takes inadequate for sufficient security he is not liable for a conversion of the property, but only in an action on the case for misconduct."
We think this case is decisive of the point under consideration. Mr. Dazian did not simply depart from his instructions as to the manner of making the sale, but he had no right to sell at all until his principals had consented. His power to sell depended upon their consent, which he never received. His authority was limited to negotiating a sale, subject to their approval as to price, and until that approval was obtained he had no right to complete the sale or deliver the property. An unauthorized sale of personal property, with delivery of possession, is a conversion.
The appellant contends that as it was part of the agreement that he was to divide the proceeds of the sale among certain specified creditors, either a trust was created for their benefit or the arrangement was a direction as to distribution, which could not be revoked without the consent of said creditors.
No trust was created as to the goods themselves, because *Page 167 
the title did not pass to the defendants. Although it was arranged that the plaintiffs should assign the costumes to them, it was incidental to the principal object of the agreement and was designed to facilitate performance by preventing annoyance from creditors. It was not, in fact, done, for Flemming's transfer, as has been held, was no more than a waiver of his right to hold the goods to secure himself against loss as surety.
The plaintiffs did not execute any written instrument in reference to the property, nor did they, by verbal agreement, assign any interest therein to the defendants.
No sale was made to them in trust or otherwise, but only a limited authority given to one of them to make a sale, subject to the approval of the plaintiffs as to price. While the creditors may have been interested in the performance of the contract, they had no beneficial interest in the contract itself, because they were not parties to it and the sale was to be made, not for their benefit, but for the benefit of the plaintiffs. (Simson v.Brown, 68 N.Y. 355; Vrooman v. Turner, 69 id. 280.)
There is no evidence of any acceptance or adoption of the arrangement by the creditors, and hence they had no legal interest in the promise of Dazian as to distribution. (Wheat v.Rice, 97 N.Y. 296.)
The direction as to distribution was not, therefore, irrevocable, but at any time before the creditors had changed their position it could be revoked by the plaintiffs. (Kelly v.Roberts, 40 N.Y. 432.)
The demand made before the commencement of the action was sufficient notice of the intention of the plaintiffs to revoke that part of the arrangement that related to the distribution among creditors. Moreover, as Dazian was not authorized to sell without the plaintiffs' consent, the creditors, simply as contract creditors, at least, could not have compelled a sale. This shows that it was not the intention of the plaintiffs to give a cause of action to the creditors, but to keep control of the matter themselves. As the sale was made without authority, *Page 168 
it was not made under the contract, but in violation of it. Even if the creditors would have been interested in the proceeds of a sale, when regularly made with the approval of the plaintiffs, what interest could they have in a sale made in violation of the terms of the arrangement? Not having an interest in the property, nor any power to compel a sale thereof, they could not maintain an action for its conversion, and what the defendant Dazian should have done with the proceeds if he had sold in a lawful manner, it is not now important to consider.
If the appellant's theory were correct, that the creditors are necessary parties to the action, he should have specially alleged it in his answer. If he desired to raise the question that the agreement was designed to give a cause of action to the creditors and not to the plaintiffs, he should have asked that the jury be instructed to pass upon it.
We find no error that worked prejudice to the defendant, and the judgment should, therefore, be affirmed.
All concur.
Judgment affirmed.